SCHIAVO, Board Member,
I. STATEMENT OF THE CHARGES
A petition for discipline was filed by petitioner against respondent alleging violations of D.R. 1-102(A)(4), 1-102(A)(5), 1-102(A)(6) and 9-102(A).
*780II.HISTORY OF THE PROCEEDINGS
An answer was filed by respondent to said petition for discipline joining the issues for presentation to the duly appointed hearing committee [ ] which held a hearing and recommended public censure by the Supreme Court without probation as the appropriate type of discipline for respondent. Respondent then filed exceptions to the report and recommendation of the hearing committee. These exceptions are opposed by petitioner.
III.HEARING COMMITTEE RECOMMENDATION AND REASONS THEREFOR
The said recommendation of the hearing committee was unanimous that respondent be publicly censured by the Supreme Court without probation. The hearing committee’s examination of the case was extremely extensive, exploring, every facet of respondent’s conduct, the subject of these proceedings. Respondent did admit most of the material allegations in the petition for discipline and was straightforward and honest in his responses hereunder.
IV.FINDINGS OF FACT
1. Respondent did improperly commingle certain funds relative to the two checks drawn to the order of Ms. [A], one in the amount of $75 and the other in the amount of $76.71, but there was no improper use of any true escrow funds.
2. Respondent prepared and filed a false and fraudulent complaint in divorce relative to himself in order .to give Ms. [A], with whom he was then *781carrying on a meretricious relationship, the impression that he was terminating his own marriage in deference to her while he never intended to prosecute said divorce action.
V.CONCLUSIONS OF LAW
1. Respondent violated D.R. 1-102(A)(4) which prohibits an attorney from engaging in conduct involving dishonesty, fraud, deceit or misrepresentation.
2. Respondent violated D.R. 1-102(A)(5) which prohibits an attorney from engaging in conduct that is prejudicial to the administration of justice.
VI.PRIOR RECORD
There is no indication that respondent has any prior record of discipline.
VII.DISCUSSION
Every violation of the canons of professional ethics or Disciplinary Rules is serious; however, there are gradations of seriousness contemplated by the various forms of discipline which are built into our disciplinary system.
How a member of the bar conducts his personal life is not immune from the processes of the disciplinary system as based upon the Disciplinary Rules. Yet, what he or she does, to what extremes he or she goes and what people in what capacities he or she affects in this process are all facts to be considered in first determining if there has been a violation of a Disciplinary Rule and, if so, what the appropriate form of discipline should be.
In the present case respondent did file a false and *782fraudulent divorce complaint and thus did abuse the law and the legal system in an abortive attempt to deliver himself from the throes of a painful meretricious relationship; however, neither the person nor the property of any clients was at stake.
Such violations of the Disciplinary Rules have been determined to be properly disciplined through private reprimand particularly where, as here, the respondent has allowed personal weakness or lack of control rather than cool and callous deliberation to direct his actions: In re Anonymous No. 13 D.B. 76, 5 D. & C. 3d 210 (1977); In re Anonymous No. 20 D.B. 76, 4 D. & C. 3d 758 (1977).
In light of the foregoing, the board had some difficulty finding respondent’s conduct in violation of D.R. 1-102(A)(4); nonetheless, the technical requirements for finding such violation were met. The board is impressed with respondent’s truthfulness and his meeting the charges head-on in a non-evasive manner. This further convinces the board that respondent will not only be properly disciplined by that as indicated hereafter but also will be most beneficially impressed by the same.
VIII. RECOMMENDATION
The board recommends that respondent receive a private reprimand as the appropriate discipline hereunder.